 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MILTON O. CRAWFORD,                                        Case No.: 2:18-cv-01156-APG-CWH

 4           Plaintiff                                            Order Overruling Objection

 5 v.                                                                      [ECF No. 51]

 6 KROGER COMPANY,

 7           Defendant

 8          IT IS ORDERED that plaintiff Milton Crawford’s objection (ECF No. 51) is

 9 OVERRULED. Judgment has been entered and this case is closed. If Mr. Crawford is

10 dissatisfied with that result, he may pursue his appellate remedies if they have not yet expired.

11 But he may not file frivolous motions and objections in this case. Mr. Crawford was declared a

12 vexatious litigant in another case in this district, and he is very near that status in this case.

13          DATED this 13th day of March, 2019.

14

15
                                                            ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
